DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 7-18, 20, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the semiconductor device including: the roughened area includes a plurality of first trenches recessed from the obverse surface, each of the first trenches having a surface with a greater roughness than the obverse surface, the plurality of first trenches extend in a second direction perpendicular to the first direction and are next to each other in a third direction perpendicular to the first direction and the second direction, the plurality of first trenches are filled with the resin member, the roughened area further includes a plurality of second trenches each of which has a surface with a greater roughness than the obverse surface, the plurality of second trenches extend in the third direction and are next to each other in the second direction, as viewed in the first direction, each of the first trenches intersects each of the plurality of second trenches, the roughened area has an intersection bottom surface and a non-intersection bottom surface, as viewed in the first direction, the intersection bottom surface overlaps with one of the plurality of first trenches and one of the plurality of second trenches, as viewed in the first direction, the non-intersection bottom surface overlaps with only one of the plurality of first trenches or only one of the plurality of second trenches are located, and the intersection bottom surface is more distant in the first direction from the obverse surface than the non-intersection bottom surface.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 15, the prior art of record fails to disclose the combination of all the limitations recited in the claim 15 of the semiconductor device including: a first switching element; a first terminal and a second terminal each of which is electrically connected to the first switching element, an insulating substrate having a substrate obverse surface facing the side in the first direction; and a first conductive member disposed on the substrate obverse surface and electrically bonded to the first switching element, the first terminal is electrically bonded to the first conductive member, the resin member covers the first switching element, a portion of the first terminal and a portion of the second terminal, and the first terminal includes the roughened area. Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894           

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894